Citation Nr: 1008114	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  04-37 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from February 1968 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In February 2006, the Veteran was afforded a video-conference 
hearing before the undersigned Veterans Law Judge rendering 
the determination in this claim.  See 38 U.S.C.A. § 7102(b) 
(West 2002).  

The Board remanded this case in April 2007 for procedural 
considerations and the action requested in that remand was 
accomplished to the extent possible.  

Following the Board's denial of the Veteran's claim to reopen 
in June 2008, the Veteran filed a timely appeal of that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, pursuant to a January 2009 Joint 
Motion for Remand, a February 2009 Order vacated the Board's 
decision and remanded the case for compliance with the 
instructions in the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The parties to the January 2009 Joint Motion determined that 
the Board needed to provide further analysis and adequate 
reasons and bases as to whether a July 2005 medical statement 
constituted new and material evidence in order to reopen the 
claim for service connection.  It was further determined that 
the Board should "revisit the issue of obtaining additional 
ship's logs" for the USS Rainier for the last six months the 
Veteran was on board this ship, and that the Veteran was to 
receive notification of "any deficiency of the information 
provided in order to inform him what is necessary to reopen 
his claim."  

Since the parties to the Joint Motion have already determined 
that the explanation previously given by the Board for not 
obtaining these logs was not sufficient, the Board finds that 
it is necessary to remand the case so that the RO can take 
the steps necessary to obtain these additional ship's logs 
for the USS Rainier.  Based on the Veteran's personnel 
records and other evidence of record, despite the fact that 
the claims folder already contains select deck logs from 
November 1968, the Board finds that logs for the USS Rainier 
should be requested for the entire period of November 1, 1968 
to April 30, 1969.

Accordingly, the case is REMANDED for the following action:

1.  Steps should be taken to contact 
the Department of the Navy for the 
purpose of obtaining copies of all of 
the Deck Logs for the USS Rainier for 
the period of November 1, 1968 to April 
30, 1969.  These documents should then 
be associated with the claims folder in 
their entirety.  

2.  Thereafter, readjudicate the claim 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



